DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        TERRI GARRETSON,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-283

                             [March 25, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Christopher William Pole, Judge; L.T. Case Nos. 17-
59AC10A and 17017823MU10A.

  Howard Finkelstein, Public Defender, and Sarah W. Sandler, Assistant
Public Defender, Fort Lauderdale, for appellant.

   Michael J. Satz, State Attorney, and Nicole Bloom, Assistant State
Attorney, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.